DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  Line 1 reading “the sleeve” should read --the elastic, unitary sleeve--.  Appropriate correction is required to maintain consistency with the first iteration of “an elastic, unitary sleeve” in Line 10 of Claim 21.

Claim 24 is objected to because of the following informalities:  Line 1 reading “the sleeve” should read --the elastic, unitary sleeve--.  Appropriate correction is required to maintain consistency with the first iteration of “an elastic, unitary sleeve” in Line 10 of Claim 21.

Claim 25 is objected to because of the following informalities:  Line 1 reading “the sleeve” should read --the elastic, unitary sleeve--.  Appropriate correction is required to maintain consistency with the first iteration of “an elastic, unitary sleeve” in Line 10 of Claim 21.

Claim 27 is objected to because of the following informalities:  Line 5 reading “the sleeve” should read --the elastic, unitary sleeve--.  Appropriate correction is required to maintain consistency with the first iteration of “an elastic, unitary sleeve” in Line 10 of Claim 21.

Claim 27 is objected to because of the following informalities:  Line 2 reading “a guide” should read --the guide--.  Appropriate correction is required to maintain consistency with the first iteration of “a guide” in Line 17 of Claim 21. 

Claim 28 is objected to because of the following informalities:  Line 2 reading “a guide” should read --the guide--.  Appropriate correction is required to maintain consistency with the first iteration of “a guide” in Line 17 of Claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 15-16 of Claim 21 recite the limitation “a longitudinal sleeve length.” However, Line 13 of Claim 21 reads “a sleeve wall having a longitudinal length.” It is unclear whether “a longitudinal sleeve length” is the same length as “a sleeve wall having a longitudinal length.” For purposes of examination, these structures are being treated as the same structure. Examiner recommends amendment to one of Claim 21 terms “a longitudinal sleeve length” or “a sleeve wall having a longitudinal length” to maintain consistency within the claims. Appropriate correction and/or clarification is required.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 16-17 of Claim 21 read “wherein the sleeve slit is selectively alignable with the tube slit to prevent removal of the dilator from a guide.” It is unclear how alignment of the sleeve slit and the tube slit prevents the guide from being removed from the dilator. It would seem that alignment of the tube slit and sleeve slit would permit the removal of the guide from the dilator. This very function is described in applicant’s PGPub paragraph 0029. For purposes of examination, the limitation “wherein the sleeve slit is selectively alignable with the tube slit to prevent removal of the dilator from a guide” is being interpreted as --wherein the sleeve slit is selectively alignable with the tube slit to permit removal of the dilator from a guide--. Appropriate correction and/or clarification is required.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 reads “The dilator of claim 21, further comprising a guidewire.” Line 17 of Claim 21 refers to “a guide.” Applicant’s PGPub paragraph 0009 refers to the guide being a wire. It is unclear from Claim 22 whether the guidewire is in addition to the guide first recited in independent Claim 21 or whether the guide is being limited to a guidewire. Examiner is interpreting Claim 22 as --The dilator of claim 21, wherein the guide is a guidewire-- as this interpretation is supported by applicant’s specification and drawings. Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 6 of USPN 10,493,250, hereinafter Patent ‘250. 
Re Claim 21, Claim 1 of Patent ‘250 teaches a dilator comprising a tube having a first end, a second end, and a tube wall extending between the first end and the second end, wherein the tube wall comprises a cylindrical barrel, wherein the first end comprises a first end opening and the second end comprises a second opening, a channel extending a length of the cylindrical barrel from the first end opening, through the cylindrical barrel, and to the second end opening, wherein the cylindrical barrel comprises a solid wall having a constant outer diameter and a tube slit extending entirely through the solid wall, longitudinally, from the first end opening to the second end opening, opposite of the first end opening; an elastic, unitary sleeve, slidable longitudinally and transversely to the cylindrical barrel when disposed on the tube, comprising at least one sleeve opening (applicant’s teaching of the sleeve “being slidable longitudinally and transversely in relation to the cylindrical barrel” in Claim 1 of Patent ‘250 is being interpreted as an implicit disclosure of the sleeve comprising at least one opening), a sleeve wall having a longitudinal length that is less than a longitudinal length of the tube wall, a sleeve slit extending entirely through a wall thickness of the sleeve wall along a longitudinal sleeve length, wherein the sleeve slit is selectively alignable with the tube slit to permit removal of the dilator from the guide, an inner diameter of the sleeve wall forming a sleeve channel, and wherein the elastic, unitary sleeve is removably disposed on the tube by inserting the tube inside the sleeve channel thereby elastically stretching the elastic, unitary sleeve; and wherein the tube slit is closed by the elastic, unitary sleeve during dilation. 

Re Claim 26, Claim 1 of Patent ‘250 teaches all of the limitations of Claim 21. Claim 2 of Patent ‘250 teaches wherein the second end further comprises a tapered tip. 

Re Claim 27, Claim 1 of Patent ‘250 teaches all of the limitations of Claim 21. Claim 6 of Patent ‘250 further disclose a method of using the dilator of Claim 21, comprising inserting the guide into a patient cavity; placing the dilator onto the guide by aligning the sleeve slit and the tube slit and passing the guide through the sleeve slit and the tube slit; holding the sleeve disposed on the tube, such that the tube slit is closed by compression of the elastic, unitary sleeve, and advancing the dilator along the guide into the patient cavity by sliding the tube and the elastic, unitary sleeve, while holding the elastic, unitary sleeve. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of USPN 10,493,250, hereinafter Patent ‘250, in view of Soma et al. (USPGPub 2005/0197663). 

Re Claim 22, Claim 1 of Patent ‘250 teaches all of the limitations of Claim 21. However, the claims of Patent ‘250 do not teach wherein the guide is a guidewire. Soma discloses a dilator comprising a tube (1) with a slit (3) extending entirely through a solid wall of the tube (1) (Soma ¶ 0091-0102), the dilator further comprising a guide wherein the guide is a guidewire (Soma ¶ 0101) wherein the inserter with guidewire therein maintains a guidewire with a curved tip in a straightened configuration for insertion of the guidewire during a medical procedure (Soma ¶ 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the guide of Patent ‘250 be a guidewire as taught by Soma wherein the inserter with guidewire therein maintains a guidewire with a curved tip in a straightened configuration for insertion of the guidewire during a medical procedure.

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of USPN 10,493,250, hereinafter Patent ‘250, in view of Laguna et al. (USPN 7,892,201). 

Re Claims 23 and 24, Claim 1 of Patent ‘250 teaches all of the limitations of Claim 21. However, the claims of Patent ‘250 do not teach wherein the sleeve is comprised of a fluoropolymer; and further wherein the sleeve is comprised of a tetrafluoroethylene, a type of fluoropolymer. Laguna discloses a balloon catheter (Laguna Figs. 1-3) comprising a sleeve (12) comprised of a tetrafluoroethylene polymer (Laguna Claims 18 and 19) which is an expandable polymer (Laguna Col. 2 Lines 40-44; Col. 3 Lines 40-59). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Patent ‘250 to be comprised of a tetrafluoroethylene polymer, a type of fluoropolymer as disclosed by Laguna wherein use of a tetrafluoroethylene polymer is a design consideration well within the ordinary skill in the art.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of USPN 10,493,250, hereinafter Patent ‘250, in view of Hasegawa et al. (USPGPub 2015/0331191).
Re Claim 25, Claim 1 of Patent ‘250 teach all of the limitations of Claim 21. However, the claims of Patent ‘250 do not teach wherein the sleeve is comprised of an elastomer. Hasegawa discloses an optical probe (10) (Hasegawa Fig. 2) comprising a transparent sleeve (15) comprised of an elastomer for traversing the human vasculature (Hasegawa ¶ 0026). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Patent ‘250 to be comprised of an elastomer as disclosed by Hasegawa for traversing the human vasculature wherein use of an elastomer is a design consideration well within the ordinary skill in the art.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6 of USPN 10,493,250, hereinafter Patent ‘250, in view of Lafitte et al. (USPGPub 2014/0276436).
Re Claim 28, Claim 1 of Patent ‘250 teach all of the limitations of Claim 21. Claim 6 of Patent ‘250 further disclose a method of using the dilator of Claim 21, comprising inserting the guide into a patient cavity; placing the dilator onto the guide by aligning the sleeve slit and the tube slit and passing the guide through the sleeve slit and the tube slit; and advancing the dilator along the guide into the patient cavity by sliding the tube and the elastic, unitary sleeve, while holding the elastic, unitary sleeve. However, the claims of Patent ‘250 do not teach the method comprising rotating the elastic, unitary sleeve disposed on the sleeve transversely until the sleeve slit is misaligned with the tube slit thereby preventing the guide from passing through the sleeve slit and the tube slit. 
	Lafitte teaches a method of using a dilator, the dilator comprising a tube (2) with a tube slit (23) and a sleeve (1) with a sleeve slit (21) (Lafitte Figs. 3 and 4), wherein the method comprises rotating the sleeve (1) disposed on the tube (2) transversely until the sleeve slit (21) is misaligned with the tube slit (23) thereby preventing a guide (3) from passing through the sleeve slit (21) and the tube slit (23) (Lafitte Figs. 5 and 8 showing transverse rotation of sleeve to misalign slits), the method for maintaining the guide within the dilator during a medical operation (Lafitte ¶ 0021-0022, 0043-0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the method of Patent ‘250, the step of rotating the elastic, unitary sleeve disposed on the sleeve transversely until the sleeve slit is misaligned with the tube slit thereby preventing the guide from passing through the sleeve slit and the tube slit as disclosed by Lafitte, the method for maintaining the guide within the dilator during a medical operation.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783